Citation Nr: 0901819	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

In the December 2008 informal hearing presentation, the 
veteran's representative raised the issues of entitlement to 
service connection for a renal disorder, and entitlement to 
an increased evaluation for service-connected hypertension.  
These issues are referred to the RO for further development.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's 
service-connected hypertensive heart disease precludes him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in September 
2006 satisfied the duty to notify provisions with respect to 
the claim for TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was dated subsequent to the 
initial adjudication of the veteran's claim for TDIU, the 
veteran had 2 years in which to submit evidence pertinent to 
his claim prior to the readjudication of his claim in the 
September 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by that September 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's August 1998 Social Security Administration (SSA) 
disability determination and the medical records considered 
in making that decision were obtained in October 2006.  
38 C.F.R. § 3.159 (c) (2).  The veteran was also accorded a 
VA examination in July 2008 specifically with respect to his 
claim for TDIU.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
or disabilities, and consideration is given to the veteran's 
background including employment and educational history.  38 
C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).


In this case, service connection is in effect for 
hypertensive heart disease, currently evaluated as 30 percent 
disabling.  As such, the veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall 
be rated totally disabled.  Therefore, rating boards may 
submit claims to the Director of the Compensation and Pension 
Service for extraschedular consideration in cases of veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) but are unable to obtain or maintain gainful 
employment due to service-connected disorders. 

The non-medical evidence of record, including the veteran's 
statements as to the reasons for his unemployability, 
provides an inconsistent picture as to the veteran's 
employment history and reasons that he was not currently 
employed.  While some of the evidence points to the veteran's 
service-connected hypertensive heart disease as a reason for 
his unemployability, the remainder cites to both service-
connected and nonservice-connected disorders (to include 
asthma, a condition for which service connection was denied 
by a September 2006 Board decision), or solely to nonservice-
connected disorders.  In the veteran's October 1998 SSA 
disability benefits application, he indicated that his 
employability was affected by a viral infection of the skin 
as well as pain in his legs, which affected his ability to 
stand or walk for extended periods.  In that application, the 
veteran also reported that he stopped working due to 
attendance and job performance problems stemming from 
increased fatigue resulting from his medical conditions.  In 
a January 1999 state psychiatric report conducted for SSA, 
the veteran stated that he had not returned to work due to 
"his asthma, a medical problem that was out of control," 
and a viral infection of the leg.  During the November 2001 
VA heart examination, the veteran stated that he was fired 
from his job as a letter carrier for the United States Postal 
Service (USPS) in 1996 "because I was unable to do my job."  
In a November 2001 statement in support of his claim, the 
veteran noted that starting in 1996, he found himself getting 
tired at work, and was soon discharged from his duties 
because he couldn't perform the work requirements due to his 
medical conditions.  

In his July 2002 VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, the veteran reported 
that he had an associate's degree from a community college, 
and last worked in November 1996 as a letter carrier with 
USPS; while he stated that a service-connected disability 
prevented him from working, he did not specify which 
disability, and noted that his last job did not end due to a 
service-connected disorder.  However, in his August 2002 Form 
21-8940, the veteran claimed that his "service-connected 
disorders" of asthma and hypertensive heart disease 
prevented him from working; he also indicated that he left 
his last job, with the USPS, in November 1996 because his 
chest pain, dizziness, and breathing problem made it too 
difficult to work.  During the April 2003 RO hearing held 
with respect to a different issue, the veteran testified that 
he left work with the USPS due to an increase in severity of 
his asthma.  In the same hearing, he stated that his 
hypertensive heart disease, which included his circulatory 
problems and bilateral leg swelling, was "one of the major 
reasons [he] left" the USPS.  An October 2003 official 
statement from the USPS indicates that the veteran was a 
letter carrier through June 1998, but was terminated because 
he had a motor vehicle accident while driving on a suspended 
license.  

Moreover, the medical evidence of record does not show that 
the veteran's hypertensive heart disease, alone, results in 
unemployability.  The August 1999 SSA disability 
determination concluded that the veteran became disabled in 
February 1998, primarily due to "other disease of the 
circulatory systems" and secondarily due to "chronic 
obstructive pulmonary disease, or chronic pulmonary 
insufficiency."  However, an August 1999 SSA medical 
consultant's case analysis concluded that the medical 
evidence considered showed the veteran was "capable of 
performing simple, routine, repetitive work-like activities. 
. . ."  Additionally, it was the opinion of the July 2008 VA 
examiner that the veteran's "medical conditions, especially 
[his service-connected hypertensive heart disease] and its 
related conditions, do not likely prevent him from performing 
his daily routine activities and duties of sedentary jobs." 

Thus, while the veteran has some occupational impairment as a 
result of his 
service-connected hypertensive heart disease, as contemplated 
by the currently assigned 30 percent evaluation, the evidence 
does not show that this 
service-connected disorder alone precludes gainful 
employment.  The occupational restrictions that the veteran 
experiences due to his nonservice-connected disorders, to 
include psychiatric diagnoses, asthma, and venous 
insufficiency of the lower extremities, cannot be considered 
under the pertinent regulations.  38 C.F.R. § 4.16(b).  Both 
objective medical opinions of record indicate that despite 
the limitations resulting from his hypertensive heart 
disease, he was still employable in a sedentary capacity, and 
there are no other medical opinions of record to dispute this 
conclusion.  Although the veteran has repeatedly asserted 
that his hypertensive heart disease precludes him from 
gainful employment, he is not a medical professional, and 
thus, his opinions with respect to medical questions of fact 
are not probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Because the record does not reflect that the veteran is 
unemployable due solely to his service-connected disorder, 
the preponderance of the evidence is against his claim for 
TDIU.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


